 
 Exhibit 10.4

Promissory Note
(Floating Rate)





 July 7, 2005
 Maturity Date: July 1, 2010
 New
 Amount: $9,360,775.00

 

 
 
Bank:
 
Bank of America, N.A.
Banking Center:
414 Union Street
Healthcare Lending
Nashville, TN 37219
Davidson County
 
 
 
(Street address including county)
 
Borrower:
 
ARC HDV, LLC
111 Westwood Place, Suite 200
Brentwood, Williamson County, Tennessee 37027
 
 
 
 
 
 
(Name and street address, including county)





FOR VALUE RECEIVED, the undersigned Borrower unconditionally (and jointly and
severally, if more than one) promises to pay to the order of Bank, its
successors and assigns, without setoff, at its offices indicated at the
beginning of this Note, or at such other place as may be designated by Bank, the
principal amount of Nine Million Three Hundred Sixty Thousand Seven Hundred
Seventy Five and No/100 Dollars ($9,360,775.00), together with interest computed
daily on the outstanding principal balance hereunder, at an annual interest
rate, and in accordance with the payment schedule, indicated below.


1. Rate. The Rate shall be that Rate or Rates as set forth in Exhibit “B”,
attached hereto and made a part hereof by reference. Notwithstanding any
provision of this Note, Bank does not intend to charge and Borrower shall not be
required to pay any amount of interest or other charges in excess of the maximum
permitted by the applicable law of the State of Tennessee; if any higher rate
ceiling is lawful, then that higher rate ceiling shall apply. Any payment in
excess of such maximum shall be refunded to Borrower or credited against
principal, at the option of Bank.


2. Accrual Method. Unless otherwise indicated, interest at the Rate set forth
above will be calculated by the 365/360 day method (a daily amount of interest
is computed for a hypothetical year of 360 days; that amount is multiplied by
the actual number of days for which any principal is outstanding hereunder).


3. Rate Change Date. Any Rate based on a fluctuating index or base rate will
change, unless otherwise provided, each time and as of the date that the index
or base rate changes. In the event any index is discontinued, Bank shall
substitute an index determined by Bank to be comparable, in its sole discretion.


-1-

--------------------------------------------------------------------------------


4. Payment Schedule. All payments received hereunder shall be applied first to
the payment of any expense or charges payable hereunder or under any other loan
documents executed in connection with this Note, then to interest due and
payable, with the balance applied to principal, or in such other order as Bank
shall determine at its option.


Principal Payments. Principal shall be paid in quarter-annual installments
commencing October 1, 2005, and the 1st day of each January, April, July and
October thereafter, in the amounts specified in the principal amortization
schedule attached hereto as Exhibit “A” and incorporated herein by reference.
Interest thereon shall be paid monthly as set forth in Exhibit “B” hereto, with
a final payment of all unpaid interest and principal at the stated maturity of
this Note.


5. Automatic Payment. If filled in, Borrower has elected to authorize Bank to
effect payment of sums due under this Note by means of debiting Borrower’s
account number ________________________________. This authorization shall not
affect the obligation of Borrower to pay such sums when due, without notice, if
there are insufficient funds in such account to make such payment in full on the
due date thereof, or if Bank fails to debit the account.


6. Waivers, Consents and Covenants. Borrower, any indorser or guarantor hereof,
or any other party hereto (individually an “Obligor” and collectively
“Obligors”) and each of them jointly and severally: (a) waive presentment,
demand, protest, notice of demand, notice of intent to accelerate, notice of
acceleration of maturity, notice of protest, notice of nonpayment, notice of
dishonor, and any other notice required to be given under the law to any Obligor
in connection with the delivery, acceptance, performance, default or enforcement
of this Note, any indorsement or guaranty of this Note, or any other documents
executed in connection with this Note or any other note or other loan documents
now or hereafter executed in connection with any obligation of Borrower to Bank
(the “Loan Documents”); (b) consent to all delays, extensions, renewals or other
modifications of this Note or the Loan Documents, or waivers of any term hereof
or of the Loan Documents, or release or discharge by Bank of any of Obligors, or
release, substitution or exchange of any security for the payment hereof, or the
failure to act on the part of Bank, or any indulgence shown by Bank (without
notice to or further assent from any of Obligors), and agree that no such
action, failure to act or failure to exercise any right or remedy by Bank shall
in any way affect or impair the obligations of any Obligors or be construed as a
waiver by Bank of, or otherwise affect, any of Bank’s rights under this Note,
under any indorsement or guaranty of this Note or under any of the Loan
Documents; and (c) agree to pay, on demand, all costs and expenses of collection
or defense of this Note or of any indorsement or guaranty hereof and/or the
enforcement or defense of Bank’s rights with respect to, or the administration,
supervision, preservation, or protection of, or realization upon, any property
securing payment hereof, including, without limitation, reasonable attorney’s
fees, including fees related to any suit, mediation or arbitration proceeding,
out of court payment agreement, trial, appeal, bankruptcy proceedings or other
proceeding, in such amount as may be determined reasonable by any arbitrator or
court, whichever is applicable.


7. Prepayments. Prepayments may be made in whole or in part at any time on any
loan for which the Rate is based on the Prime Rate, without premium. All
prepayments of principal shall be applied in the inverse order of maturity, or
in such other order as Bank shall determine in its sole discretion. No
prepayment of any advance hereunder that bears interest at the Eurodollar Fixed
Rate shall be permitted except at the expiration of the Eurodollar Fixed
Interest Period. Notwithstanding such prohibition, if there is a prepayment of
any such Eurodollar Fixed Rate advance, because of acceleration or otherwise,
Borrower shall, within 15 days of any request by Bank, pay to Bank any loss or
expense which Bank may incur or sustain as a result of such prepayment. For the
purposes of calculating the amounts owed only, it shall be assumed that Bank
actually funded or committed to fund the advance through the purchase of an
underlying deposit in an amount and for a term comparable to the advance, and
such determination by Bank shall be conclusive, absent a manifest error in
computation.


-2-

--------------------------------------------------------------------------------


8. Delinquency Charge. To the extent permitted by law, a delinquency charge may
be imposed in an amount not to exceed four percent (4%) of any payment that is
more than fifteen days late.


9. Events of Default. The following are events of default hereunder: (a) the
failure to pay or perform any obligation, liability or indebtedness of any
Obligor to Bank, or to any affiliate or subsidiary of Bank of America, whether
under this Note or any Loan Documents, within three (3) days of the date when
due (whether upon demand, at maturity or by acceleration); (b) the failure to
pay or perform any other obligation, liability or indebtedness of any Obligor to
any other party; (c) the breach of any covenant contained in any of the Loan
Documents (subject to any cure procedure set forth therein); (d) the resignation
or withdrawal of any partner or a material owner of Borrower, as determined by
Bank in its sole discretion; (e) the commencement of a proceeding against any
Obligor for dissolution or liquidation, the voluntary or involuntary termination
or dissolution of any Obligor or the merger or consolidation of Borrower with or
into another entity; (f) the insolvency of, the business failure of, the
appointment of a custodian, trustee, liquidator or receiver for or for any of
the property of, the assignment for the benefit of creditors by, or the filing
of a petition under bankruptcy, insolvency or debtor’s relief law or the filing
of a petition for any adjustment of indebtedness, composition or extension by or
against any Obligor; (g) the determination by Bank that any representation or
warranty made to Bank by any Obligor in any Loan Documents or otherwise is or
was, when it was made, untrue or materially misleading; (h) the failure of any
Obligor to timely deliver such financial statements, including tax returns,
other statements of condition or other information, as Bank shall request from
time to time; (i) the entry of an uninsured judgment against any Obligor which
Bank deems to be of a material nature, in Bank’s sole discretion; (j) the
seizure or forfeiture of, or the issuance of any writ of possession, garnishment
or attachment, or any turnover order for any material property of any Obligor;
or (k) the failure of Borrower’s business to comply with any law or regulation
controlling its operation that would have a material adverse affect upon
Borrower.


10. Remedies upon Default. Whenever there is a default under this Note (a) the
entire balance outstanding hereunder and all other obligations of any Obligor to
Bank (however acquired or evidenced) shall, at the option of Bank, become
immediately due and payable and any obligation of Bank to permit further
borrowing under this Note shall immediately cease and terminate, and/or (b) to
the extent permitted by law, the Rate of interest on the unpaid principal shall
be increased at Bank’s discretion up to the maximum rate allowed by law, or if
none, three percent (3%) per annum over the Prime Rate (the “Default Rate”). The
provisions herein for a Default Rate shall not be deemed to extend the time for
any payment hereunder or to constitute a “grace period” giving Obligors a right
to cure any default. At Bank’s option, any accrued and unpaid interest, fees or
charges may, for purposes of computing and accruing interest on a daily basis
after the due date of the Note or any installment thereof, be deemed to be a
part of the principal balance, and interest shall accrue on a daily compounded
basis after such date at the Default Rate provided in this Note until the entire
outstanding balance of principal and interest is paid in full. Upon a default
under this Note, Bank is hereby authorized at any time, at its option and
without notice or demand, to set off and charge against any deposit accounts of
any Borrower, (as well as any money, instruments, securities, documents, chattel
paper, credits, claims, demands, income and any other property, rights and
interests of any Borrower), which at any time shall come into the possession or
custody or under the control of Bank or any of its agents, affiliates or
correspondents, any and all obligations due hereunder. Additionally, Bank shall
have all rights and remedies available under each of the Loan Documents, as well
as all rights and remedies available at law or in equity.
 
-3-

--------------------------------------------------------------------------------


11. Non-Waiver. The failure at any time of Bank to exercise any of its options
or any other rights hereunder shall not constitute a waiver thereof, nor shall
it be a bar to the exercise of any of its options or rights at a later date. All
rights and remedies of Bank shall be cumulative and may be pursued singly,
successively or together, at the option of Bank. The acceptance by Bank of any
partial payment shall not constitute a waiver of any default or of any of Bank’s
rights under this Note. No waiver of any of its rights hereunder, and no
modification or amendment of this Note, shall be deemed to be made by Bank
unless the same shall be in writing, duly signed on behalf of Bank; each such
waiver shall apply only with respect to the specific instance involved, and
shall in no way impair the rights of Bank or the obligations of Obligors to Bank
in any other respect at any other time.


12. Applicable Law, Venue and Jurisdiction. This Note and the rights and
obligations of Borrower and Bank shall be governed by and interpreted in
accordance with the law of the State of Tennessee. In any litigation in
connection with or to enforce this Note or any indorsement or guaranty of this
Note or any Loan Documents, Obligors, and each of them, irrevocably consent to
and confer personal jurisdiction on the courts of the State of Tennessee or the
United States located within the State of Tennessee and expressly waive any
objections as to venue in any such courts. Nothing contained herein shall,
however, prevent Bank from bringing any action or exercising any rights within
any other state or jurisdiction or from obtaining personal jurisdiction by any
other means available under applicable law.


13. Partial Invalidity. The unenforceability or invalidity of any provision of
this Note shall not affect the enforceability or validity of any other provision
herein and the invalidity or unenforceability of any provision of this Note or
of the Loan Documents to any person or circumstance shall not affect the
enforceability or validity of such provision as it may apply to other persons or
circumstances.


14. Binding Effect. This Note shall be binding upon and inure to the benefit of
Borrower, Obligors and Bank and their respective successors, assigns, heirs and
personal representatives, provided, however, that no obligations of Borrower or
Obligors hereunder can be assigned without prior written consent of Bank.


15. Controlling Document. To the extent that this Note conflicts with or is in
any way incompatible with any other document related specifically to the loan
evidenced by this Note, this Note shall control over any other such document,
and if this Note does not address an issue, then each other such document shall
control to the extent that it deals most specifically with an issue.


16. ARBITRATION. ANY CONTROVERSY OR CLAIM BETWEEN OR AMONG THE PARTIES HERETO
INCLUDING BUT NOT LIMITED TO THOSE ARISING OUT OF OR RELATING TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT OR ANY RELATED INSTRUMENTS, AGREEMENTS OR
DOCUMENTS, INCLUDING ANY CLAIM BASED ON OR ARISING FROM AN ALLEGED TORT, SHALL
BE DETERMINED BY BINDING ARBITRATION IN ACCORDANCE WITH THE FEDERAL ARBITRATION
ACT (OR IF NOT APPLICABLE, THE APPLICABLE STATE LAW), THE RULES OF PRACTICE AND
PROCEDURE FOR THE ARBITRATION OF COMMERCIAL DISPUTES OF J.A.M.S./ENDISPUTE OR
ANY SUCCESSOR THEREOF (“J.A.M.S.”), AND THE “SPECIAL RULES” SET FORTH BELOW. IN
THE EVENT OF ANY INCONSISTENCY, THE SPECIAL RULES SHALL CONTROL. JUDGMENT UPON
ANY ARBITRATION AWARD MAY BE ENTERED IN ANY COURT HAVING JURISDICTION. ANY PARTY
TO THIS INSTRUMENT, AGREEMENT OR DOCUMENT MAY BRING AN ACTION, INCLUDING A
SUMMARY OR EXPEDITED PROCEEDING, TO COMPEL ARBITRATION OF ANY CONTROVERSY OR
CLAIM TO WHICH THIS AGREEMENT APPLIES IN ANY COURT HAVING JURISDICTION OVER SUCH
ACTION.


-4-

--------------------------------------------------------------------------------


A. SPECIAL RULES. THE ARBITRATION SHALL BE CONDUCTED IN THE COUNTY OF ANY
BORROWER’S DOMICILE AT THE TIME OF THE EXECUTION OF THIS INSTRUMENT, AGREEMENT
OR DOCUMENT AND ADMINISTERED BY J.A.M.S. WHO WILL APPOINT AN ARBITRATOR; IF
J.A.M.S. IS UNABLE OR LEGALLY PRECLUDED FROM ADMINISTERING THE ARBITRATION, THEN
THE AMERICAN ARBITRATION ASSOCIATION WILL SERVE. ALL ARBITRATION HEARINGS WILL
BE COMMENCED WITHIN 90 DAYS OF THE DEMAND FOR ARBITRATION; FURTHER, THE
ARBITRATOR SHALL ONLY, UPON A SHOWING OF CAUSE, BE PERMITTED TO EXTEND THE
COMMENCEMENT OF SUCH HEARING FOR UP TO AN ADDITIONAL 60 DAYS.


B. RESERVATION OF RIGHTS. NOTHING IN THIS ARBITRATION PROVISION SHALL BE DEEMED
TO (I) LIMIT THE APPLICABILITY OF ANY OTHERWISE APPLICABLE STATUTES OF
LIMITATION OR REPOSE AND ANY WAIVERS CONTAINED IN THIS INSTRUMENT, AGREEMENT OR
DOCUMENT; OR (II) BE A WAIVER BY BANK OF THE PROTECTION AFFORDED TO IT BY 12
U.S.C. SEC. 91 OR ANY SUBSTANTIALLY EQUIVALENT STATE LAW; OR (III) LIMIT THE
RIGHT OF BANK HERETO (A) TO EXERCISE SELF HELP REMEDIES SUCH AS (BUT NOT LIMITED
TO) SETOFF, OR (B) TO FORECLOSE AGAINST ANY REAL OR PERSONAL PROPERTY
COLLATERAL, OR (C) TO OBTAIN FROM A COURT PROVISIONAL OR ANCILLARY REMEDIES SUCH
AS (BUT NOT LIMITED TO) INJUNCTIVE RELIEF, WRIT OF POSSESSION OR THE APPOINTMENT
OF A RECEIVER. BANK MAY EXERCISE SUCH SELF HELP RIGHTS, FORECLOSE UPON SUCH
PROPERTY, OR OBTAIN SUCH PROVISIONAL OR ANCILLARY REMEDIES BEFORE, DURING OR
AFTER THE PENDENCY OF ANY ARBITRATION PROCEEDING BROUGHT PURSUANT TO THIS
INSTRUMENT, AGREEMENT OR DOCUMENT. NEITHER THIS EXERCISE OF SELF HELP REMEDIES
NOR THE INSTITUTION OR MAINTENANCE OF AN ACTION FOR FORECLOSURE OR PROVISIONAL
OR ANCILLARY REMEDIES SHALL CONSTITUTE A WAIVER OF THE RIGHT OF ANY PARTY,
INCLUDING THE CLAIMANT IN ANY SUCH ACTION, TO ARBITRATE THE MERITS OF THE
CONTROVERSY OR CLAIM OCCASIONING RESORT TO SUCH REMEDIES.


Borrower represents to Bank that the proceeds of this loan are to be used
primarily for business, commercial or agricultural purposes. Borrower
acknowledges having read and understood, and agrees to be bound by, all terms
and conditions of this Note.


-5-

--------------------------------------------------------------------------------


NOTICE OF FINAL AGREEMENT. THIS WRITTEN PROMISSORY NOTE REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 

 

  ARC HDV, LLC, a Tennessee limited liability company       By:       Name:    
  Title:

 




-6-

--------------------------------------------------------------------------------


 

 
EXHIBIT A


QUARTERLY PRINCIPAL AMORTIZATION SCHEDULE




Payment Date
Principal Amount
 
 
October 1, 2005
$73,086.98
January 1, 2006
$74,183.28
April 1, 2006
$75,296.03
July 1, 2006
$76,425.47
October 1, 2006
$77,571.85
January 1, 2007
$78,735.43
April 1, 2007
$79,916.46
July 1, 2007
$81,115.21
October 1, 2007
$82,331.94
January 1, 2008
$83,566.92
April 1, 2008
$84,820.42
July 1, 2008
$86,092.73
October 1, 2008
$87,384.12
January 1, 2009
$88,694.88
April 1, 2009
$90,025.30
July 1, 2009
$91,375.68
October 1, 2009
$92,746.32
January 1, 2010
$94,137.51
April 1, 2010
$95,549.57
Due at Maturity
$7,767,718.90






-7-

--------------------------------------------------------------------------------

 

EXHIBIT B


INTEREST RATE OPTION PROVISIONS




THIS EXHIBIT B is attached to and forms a part of that certain PROMISSORY NOTE
(the “Note”), dated July 7, 2005, executed by ARC HDV, LLC, a Tennessee limited
liability company (“Borrower”), and made payable to the order of Bank of
America, N.A., a national banking association (“Bank”).


1. Borrower’s Rates. On the terms and subject to the conditions set forth below,
Borrower will be able to select, from one of the following Rate Options, an
interest rate which will be applicable to a particular dollar increment of
amounts outstanding, or to be disbursed, under the Note:


The Prime Rate, plus one percent (1%) per annum (the “Prime Rate Option”); and


The Eurodollar Fixed Rate, plus 237.50 basis points (the “Eurodollar Fixed Rate
Option”).


Interest based on the Prime Rate Option is a floating rate and will change on
and as of the date of a change in the Prime Rate. The period of time during
which the Prime Rate shall be applicable shall be a Prime Rate Interest Period.
Interest based on the Eurodollar Fixed Rate Option will be fixed for a period of
one (1), two (2), or three (3) months (each, a “Eurodollar Fixed Interest
Period”) (the Eurodollar Fixed Rate being hereafter from time to time referred
to as a “Fixed Rate Option”).


2. Selection of Applicable Interest Rate.


(a) Request. Borrower may request (a “Rate Request”) that loans in the minimum
amount of $1,000,000 and in $50,000 increments in excess thereof (an
“Increment”) of the outstanding principal of, or amounts to be disbursed under,
the Note bear interest at the Prime Rate Option, or the Eurodollar Fixed Rate
Option, as applicable, by telephonic notice no later than 10:00 a.m. (Nashville,
Tennessee time) a sufficient (in Bank’s sole discretion) number of Business Days
prior to the effective date of the Rate Request to permit Bank to quote the rate
requested.


(b) Applicable Interest Rates. Borrower’s Rate Request will become effective,
and interest on the Increment designated will be calculated at the rate (the
“Effective Rate”) requested by Borrower, subject to the following:


(i) Notwithstanding any Rate Request, interest shall be calculated on the basis
of the Prime Rate Option if (a) Bank, in good faith, is unable to ascertain the
requested Fixed Rate Option by reason of circumstances then affecting the
applicable money market or otherwise, (b) it becomes unlawful or impracticable
for the Bank to maintain loans based upon the requested Fixed Rate Option, or
(c) Bank, in good faith, determines that it is impracticable to maintain loans
based on the requested Fixed Rate Option because of increased taxes, regulatory
costs, reserve requirements, expenses or any other costs or charges that affect
such Interest Rate Options. Upon the occurrence of any of the above events, any
increment to which a requested Fixed Rate Option applies, shall be immediately
(or at the option of Bank, at the end of the current Fixed Rate Interest
Period), without further action of Borrower or Bank, converted to an increment
to which the Prime Rate Option applies.


-8-

--------------------------------------------------------------------------------


(ii) Borrower may have no more than three (3) Effective Rates applicable to
amounts outstanding under the Note at any given time.


(iii) A Rate Request shall be effective as to amounts to be disbursed under the
Note only if, on the effective date of the Rate Requests, such amounts are in
fact disbursed to or for the account of the Borrower in accordance with the
provisions of the Note and any related loan documents.


(iv) Any amounts of outstanding principal for which a Rate Request has not been
made, or is otherwise not effective, shall bear interest until paid in full at
the Fixed Rate Option.


(v) Any amounts of outstanding principal bearing interest based upon a Fixed
Rate Option shall bear interest at such rate until the end of the Eurodollar
Fixed Interest Period therefor, and thereafter shall bear interest based upon
the Prime Rate unless a new Rate Request for a Prime Rate Option and/or Fixed
Rate Option complying with the terms hereof has been made and has become
effective.


(vi) If Borrower shall be in default under the Note (“Default”), then Bank shall
no longer be obligated to honor any Rate Requests for the Eurodollar Fixed Rate
Option and the Note shall thereafter bear interest at the Default Rate.    


(vii) No Fixed Rate Interest Period shall extend beyond the maturity date of the
Note.


(c) Repayment. Principal shall be payable as set forth in the Note and interest
shall be payable as follows:


(i) For any Interest Period during which the Prime Rate is applicable to any of
the outstanding principal, interest thereon shall be payable monthly, and
continuing on the same day of each successive month thereafter, with a final
payment of all accrued and unpaid interest on the last day of such Interest
Period and, in the case of an Interest Period greater than three months, at
three month intervals after the first day of such Interest Period.


(ii) For any Interest Period during which the Eurodollar Fixed Rate is
applicable to any of the outstanding principal, interest thereon shall be
payable on the last day of each applicable Eurodollar Fixed Interest Period.




3. Defined Terms. The following terms as used in this Exhibit B shall have the
following meanings:


“Business Day” shall mean a day on which Bank is open for business and dealing
in deposits in Nashville, Tennessee.


-9-

--------------------------------------------------------------------------------


“Eurodollar Fixed Rate” shall mean the rate of interest per annum (rounded
upwards, if necessary to the nearest 1/100 of 1%) appearing on Telerate Page
3750 (or any successor page) as the London Interbank offered rate for deposits
in Dollars at approximately 11:00 a.m. (London time) two Business Days prior to
the first day of such Interest Period for a term comparable to such Interest
Period, as adjusted from time to time in Bank’s sole discretion for then
applicable reserve requirements, deposit insurance assessment rates and other
regulatory costs. If for any reason such rate is not available, the term
“Eurodollar Rate” shall mean the rate of interest per annum (rounded upwards, if
necessary to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period, as adjusted from time to
time in Bank’s sole discretion for then applicable reserve requirements, deposit
insurance assessment rates and other regulatory costs; provided, however, if
more than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates.


“Prime Rate” is the fluctuating rate of interest established by Bank from time
to time, at its discretion, whether or not such rate shall be otherwise
published. The Prime Rate is established by Bank as an index and may or may not
at any time be the best or lowest rate charged by Bank on any loan.


4. Notices; Authority to Act. Borrower acknowledges and agrees that the
agreement of Bank herein to receive certain notices by telephone is solely for
the convenience of Borrower. Bank shall be entitled to rely on the authority of
the person purporting to be a person authorized by Borrower to give such notice,
and Bank shall have no liability to Borrower on account of any action taken by
Bank in reliance upon such telephonic notice. The obligation of Borrower to
repay all sums owing under the Note shall not be affected in any way or to any
extent by any failure by Bank to receive written confirmation of any telephonic
notice or the receipt by Bank of a confirmation which is at variance with the
terms understood by Bank to be contained in the telephonic notice.


IN WITNESS WHEREOF, the parties hereto have executed this Exhibit B to Note as
of the 7th day of July, 2005.
 

 

  Borrower:    ARC HDV, LLC               By:               Its:           Bank:
  Bank of America, N.A.               By:               Its:

 

 
 
-10-

--------------------------------------------------------------------------------













 

 